                                                            Case 1:18-bk-10098-MB               Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47              Desc
                                                                                                 Main Document    Page 1 of 23


                                                            1   Linda F. Cantor (CA Bar No. 153762)
                                                                PACHULSKI STANG ZIEHL & JONES LLP
                                                            2   10100 Santa Monica Blvd., 13th Floor
                                                            3   Los Angeles, CA 90067
                                                                Telephone: 310/277-6910
                                                            4   Facsimile: 310/201-0760
                                                                E-mail: lcantor@pszjlaw.com
                                                            5
                                                                Attorneys for David K. Gottlieb, Chapter 11 Trustee
                                                            6

                                                            7

                                                            8                                     UNITED STATES BANKRUPTCY COURT

                                                            9                                      CENTRAL DISTRICT OF CALIFORNIA

                                                           10                                       SAN FERNANDO VALLEY DIVISION

                                                           11   In re:                                                     Case No.: 1:18-bk-10098-MB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12
                                                                PENTHOUSE GLOBAL MEDIA, INC.,                              Chapter 11
                                                           13
                                        ATTORNEYS AT LAW




                                                                                                     Debtor.               Jointly Administered with Cases Nos.:
                                                           14                                                              1:18-bk-10099-MB; 1:18-bk-10101-MB;
                                                                       Affects All Debtors                                 1:18-bk-10102-MB; 1:18-bk-10103-MB;
                                                           15          Affects Penthouse Global Broadcasting, Inc.         1:18-bk-10104-MB; 1:18-bk-10105-MB;
                                                                       Affects Penthouse Global Licensing, Inc.
                                                                                                                           1:18-bk-10106-MB; 1:18-bk-10107-MB;
                                                           16          Affects Penthouse Global Digital, Inc.
                                                                       Affects Penthouse Global Publishing, Inc.           1:18-bk-10108-MB; 1:18-bk-10109-MB;
                                                           17          Affects GMI Online Ventures, Ltd.                   1:18-bk-10110-MB; 1:18-bk-10111-MB;
                                                                       Affects Penthouse Digital Media Productions, Inc.   1:18-bk-10112-MB; 1:18-bk-10113-MB
                                                           18          Affects Tan Door Media, Inc.
                                                                       Affects Penthouse Images Acquisitions, Ltd.
                                                           19          Affects Pure Entertainment Telecommunications,      CHAPTER 11 TRUSTEE’S MOTION FOR
                                                                Inc.                                                       PRODUCTION OF DOCUMENTS FROM
                                                           20          Affects XVHUB Group, Inc.                           WGCZ LTD., S.R.O. PURSUANT TO FED.
                                                                       Affects General Media Communications, Inc.          R. BANKR. P. 2004 AND LBR 2004-1;
                                                           21          Affects General Media Entertainment, Inc.           MEMORANDUM OF POINTS AND
                                                                       Affects Danni Ashe, Inc.                            AUTHORITIES; DECLARATION OF
                                                                       Affects Streamray Studios, Inc.                     LINDA F. CANTOR
                                                           22
                                                                                                                           [No hearing required pursuant to Local
                                                           23                                                              Bankruptcy Rules 2004-1(d) and 9013-1(p)]
                                                           24

                                                           25   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE,
                                                                WGCZ Ltd., S.R.O., STEINBERG, NUTTER & BRENT, THE OFFICE OF THE UNITED
                                                           26   STATES TRUSTEE, AND ALL PARTIES REQUESTING SPECIAL NOTICE:
                                                           27              David K. Gottlieb, the duly appointed chapter 11 trustee (the “Trustee”) in the above-

                                                           28   captioned bankruptcy cases (the “Cases”) hereby moves pursuant to Rule 2004 of the Federal Rules

                                                                DOCS_LA:317364.3 32277/001
                                                            Case 1:18-bk-10098-MB           Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47               Desc
                                                                                             Main Document    Page 2 of 23


                                                            1   of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an order compelling the production

                                                            2   of certain documents (the “Requested Documents”) and authorizing the Trustee to issue a subpoena

                                                            3   to WGCZ Ltd., S.R.O., the purchaser of Debtors’ assets (the “Purchaser”), by and through its

                                                            4   attorneys, Steinberg, Nutter & Brent. The Requested Documents are identified on Exhibit “A”

                                                            5   attached to the Declaration of Linda F. Cantor (the “Cantor Declaration”), annexed hereto and filed

                                                            6   in support of the Motion.

                                                            7                                                      I.

                                                            8                                             INTRODUCTION

                                                            9          The Trustee seeks the Requested Documents in order to obtain the information necessary for

                                                           10   his professionals to ensure that the estates’ tax returns for the year 2017, filed on October 15, 2018,

                                                           11   are accurate and to analyze claims and potential causes of action.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12          The Trustee requests that the Purchaser provide his professionals with access to the

                                                           13   Requested Documents on November 16, 2018 beginning at 8:00 a.m. at the location where the
                                        ATTORNEYS AT LAW




                                                           14   Requested Documents are located.

                                                           15          As set forth in the Declaration of Linda Cantor appended hereto (the “Cantor Declaration”),

                                                           16   the Trustee has been attempting to obtain access to the Requested Documents since the first week of

                                                           17   June of 2018, prior to the closing of sale of the Debtors’ assets to the Purchaser. The Debtors were

                                                           18   unwilling to comply with the attempts of the Trustee and his agents to access the Requested

                                                           19   Documents from the computers located on the Debtors’ premises. Since the closing of sale on June

                                                           20   15, 2018, the Trustee has made continuing requests to the Purchaser for access to the Requested

                                                           21   Documents which are now in the Purchaser’s possession. In July 2018, the Trustee’s counsel

                                                           22   prepared documents to address Purchaser’s requests for protection of attorney-client privileged

                                                           23   information, personal customer information and employee data as a condition to allowing access to

                                                           24   the Requested Documents. The Trustee received no response to the proposed forms of documents

                                                           25   (which were again transmitted to counsel for the Purchaser on or about October 5, 2018). Additional

                                                           26   requests to access the Requested Documents were made by the Trustee and his counsel during the

                                                           27   months of August, September and October 2017. Because of the October 15th deadline for filing

                                                           28

                                                                                                                   2
                                                            Case 1:18-bk-10098-MB         Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47                 Desc
                                                                                           Main Document    Page 3 of 23


                                                            1   corporate tax returns, the Trustee made specific requests for access to the Debtors’ QuickBooks’

                                                            2   files in early October. See Exhibit “B” to Cantor Declaration.

                                                            3          Having no access to the Debtors’ Quickbooks’ files, the 2017 corporate tax returns were filed

                                                            4   based on the incomplete information available to the Trustee and his tax advisors. The Trustee

                                                            5   requires access to the QuickBooks files sooner rather than later in order to determine whether the tax

                                                            6   returns will need to be amended. Access to the Requested Documents can be granted electronically

                                                            7   and the relief requested by this Motion should not be burdensome to the Purchaser.

                                                            8                                                     II.

                                                            9             THE TRUSTEE IS ENTITLED TO THE RELIEF REQUESTED HEREIN

                                                           10          Rule 2004 permits an examination “of an entity” with respect to the “property” and with

                                                           11   respect to “any matter which may affect the administration of the Debtor’s estate.” Rule 2004
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12   “necessarily permits a broad investigation into the financial affairs of debtors to assure the proper

                                                           13   administration of bankruptcy estates.” In re Symington, 209 B.R. 678, 682-84 (Bankr. D. Md. 1997).
                                        ATTORNEYS AT LAW




                                                           14   See, also, In re Tabletalk, Inc., 51 B.R. 143, 145 (Bankr. D. Mass. 1985) (providing that the scope a

                                                           15   2004 Examination is “unfettered and broad”); In re GHR Energy Corp., 33 B.R. 451, 453 (Bankr. D.

                                                           16   Mass. 1983) (noting that Rule 2004 examination it allowed for the “purpose of discovering assets

                                                           17   and unearthing frauds” and “to a considerable extent [may be] a fishing expedition”); Keene Corp. v.

                                                           18   Johns-Manville Corp. (In re Johns-Manville), 42 B.R. 362, 364 (S.D.N.Y. 1984) (Rule 2004

                                                           19   examination may “cut a broad swath through the debtor’s affairs”).

                                                           20          The general purpose of Rule 2004 is to “assist a party in interest in determining the nature

                                                           21   and extent of the bankruptcy estate, revealing assets, examining transactions and assessing whether

                                                           22   wrongdoing has occurred.” In re Recoton Corp., 307 B.R. 751, 755 (Bankr. S.D.N.Y. 2004)

                                                           23   (citation omitted).

                                                           24          LBR 2004-1 sets forth the prerequisites for filing a motion seeking an examination and/or

                                                           25   production under Bankruptcy Rule 2004, including efforts to meet and confer with the entity to be

                                                           26   examined or its counsel. LBR 2004-1(a) states:

                                                           27                  Conference Required. Prior to filing a motion for examination or for the
                                                                               production of documents under FRBP 2004, the moving party must attempt
                                                           28                  to confer (in person or telephonically) with the entity to be examined, or its

                                                                                                                   3
                                                            Case 1:18-bk-10098-MB          Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47               Desc
                                                                                            Main Document    Page 4 of 23


                                                            1                   counsel, to arrange for a mutually agreeable date, time, place, and scope of
                                                                                an examination.
                                                            2

                                                            3            As set forth in the Cantor Declaration, counsel for the Trustee sent numerous e-mail
                                                            4   correspondence to counsel for the Purchaser requesting access to the Requested Documents, most
                                                            5   recently on October 12, 2018. Copies of various e-mail requests for the Requested Documents to
                                                            6   Purchaser’s counsel during the months of June, July, August, September and October are attached to
                                                            7   the Cantor Declaration as Exhibit “B”. As reflected in the October 12th e-mail, the request
                                                            8   specifically noted that the Trustee was seeking to avoid the need for a Rule 2004 Motion and thus in
                                                            9   satisfaction of LBR 2004-1(a).
                                                           10            As noted above, the documents are necessary in order to obtain the necessary information to
                                                           11   ensure the completeness of the tax returns filed on behalf of the Debtors’ estates and to review
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12   potential claims and causes of action including, without limitation, avoidance actions.
                                                           13            The production requested herein cannot proceed under Bankruptcy Rules 7030 or 9014
                                        ATTORNEYS AT LAW




                                                           14   because the documents and issues under investigation do not arise in connection with any pending
                                                           15   adversary proceeding or contested matter.
                                                           16            The Court is authorized to an enter an order on this Motion without need of a hearing in
                                                           17   accordance with to Local Bankruptcy Rules 2004-1(d) and 9013-1(p)(3).
                                                           18            WHEREFORE, Trustee requests that the Court issue an order directing the Purchaser to
                                                           19   produce the Requested Documents listed on Exhibit “A” attached hereto, at the location where the
                                                           20   Requested Documents are located, either directly or through electronic means.
                                                           21

                                                           22
                                                                Dated:    October 19, 2018                    PACHULSKI STANG ZIEHL & JONES LLP
                                                           23

                                                           24
                                                                                                              By       /s/ Linda F. Cantor
                                                           25                                                          Linda F. Cantor
                                                           26                                                          Attorneys for the Chapter 11 Trustee

                                                           27

                                                           28

                                                                                                                   4
                                                            Case 1:18-bk-10098-MB         Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47                 Desc
                                                                                           Main Document    Page 5 of 23


                                                            1                                DECLARATION OF LINDA F. CANTOR
                                                            2
                                                                       I, Linda F. Cantor, hereby declare as follows:
                                                            3
                                                                       1.       I am an attorney at law duly authorized to practice in the State of California and
                                                            4
                                                                before this court. I am a partner of the law firm of Pachulski Stang Ziehl & Jones LLP, general
                                                            5
                                                                bankruptcy counsel to David K. Gottlieb, Chapter 11 Trustee of Penthouse Global Media, Inc. and
                                                            6
                                                                its debtor subsidiaries (the “Trustee”).
                                                            7
                                                                       2.       I am making this Declaration in support of the annexed Chapter 11 Trustee’s Motion
                                                            8
                                                                For Production Of Documents From WGCZ Ltd., S.R.O. Pursuant To Fed. R. Bankr. P. 2004 And
                                                            9
                                                                LBR 2004-1; Memorandum Of Points And Authorities (the “2004 Motion”). All capitalized terms
                                                           10
                                                                not otherwise defined herein shall have the meanings ascribed to them in the 2004 Motion.
                                                           11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       3.       Unless otherwise indicated, the facts set forth in this Declaration are known to me
                                                           12
                                                                personally and if called upon as a witness, I could and would testify competently thereto.
                                                           13
                                        ATTORNEYS AT LAW




                                                                       4.       As counsel for the Trustee, I have been attempting to obtain access to the Requested
                                                           14
                                                                Documents since the first week of June of 2018, prior to the closing of sale of the Debtors’ assets to
                                                           15
                                                                the Purchaser. The Debtors were unwilling to comply with the attempts of the Trustee and his
                                                           16
                                                                agents to access the Requested Documents from the Debtors’ premises during the week prior to the
                                                           17
                                                                sale closing.
                                                           18
                                                                       5.       Since the closing of sale on June 15, 2018, I have made continuing requests, both
                                                           19
                                                                written and oral, to the Purchaser’s counsel for access to the Requested Documents which are now in
                                                           20
                                                                the Purchaser’s possession. In July 2018, I prepared documents to address Purchaser’s requests for
                                                           21
                                                                protection of attorney-client privileged information, personal customer information and employee
                                                           22
                                                                data as a condition to allowing access to the Requested Documents. I received no response to the
                                                           23
                                                                proposed form of documents (which I again transmitted to counsel for the Purchaser on or about
                                                           24
                                                                October 5, 2018). I made additional requests to access the Requested Documents on behalf of the
                                                           25
                                                                Trustee during the months of August, September and the first half of October 2017. Some examples
                                                           26
                                                                of my e-mail requests are appended hereto as Exhibit “B”.
                                                           27

                                                           28

                                                                                                                   5
                                                            Case 1:18-bk-10098-MB        Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47                 Desc
                                                                                          Main Document    Page 6 of 23


                                                            1          6.      The Trustee’s tax accountants had requested access to the Debtors’ Quickbooks’ files

                                                            2   in order to prepare and file 2017 corporate tax returns. As access was not allowed, the Trustee’s tax

                                                            3   advisors prepared and filed estate tax returns based on the incomplete information available to them.

                                                            4   The Trustee needs to know as soon as possible whether the tax returns will require amendment based

                                                            5   on the information in the Quickbooks’ files.

                                                            6          7.      Earlier this week I spoke to counsel for the Purchaser. I was advised that the

                                                            7   Purchaser’s contact person would be unavailable until the week of October 22, 2018. Based upon

                                                            8   the response, I advised Purchaser’s counsel that the Trustee was filing this Motion and requesting

                                                            9   access to the Requested Documents on or about the 9th of November.

                                                           10          8.      It is my understand from the Trustee’s computer technician, David Stevenson of DS

                                                           11   Computer Care, that access to the Requested Documents may be granted electronically. Therefore, I
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                           12   believe that the Trustee’s request for an order mandating access to the Requested Documents by

                                                           13   November 16, 2018, more than four months after the close of sale of the Debtors’ assets, should not
                                        ATTORNEYS AT LAW




                                                           14   burden the Purchaser.

                                                           15          9.      The Requested Documents are necessary in order to obtain the necessary information

                                                           16   for the Trustee’s professionals to determine whether the tax returns for the year 2017 need to be

                                                           17   amended and for the Trustee and his professionals to analyze potential claims and causes of action

                                                           18   including, without limitation, avoidance actions.

                                                           19

                                                           20          I declare under penalty of perjury pursuant to the laws of the United States and the State of

                                                           21   California that the above is true and correct to the best of my knowledge.

                                                           22          Executed at Los Angeles, California this 19th day of October, 2018.

                                                           23

                                                           24                                                  /s/ Linda F. Cantor
                                                                                                               Linda F. Cantor
                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                                    6
Case 1:18-bk-10098-MB   Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47   Desc
                         Main Document    Page 7 of 23




                          EXHIBIT A
       Case 1:18-bk-10098-MB             Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47            Desc
                                          Main Document    Page 8 of 23


        1                                               EXHIBIT A
        2
                                              DOCUMENTS TO BE PRODUCED
        3
                     1.       All data of the Debtors stored in Office 365 data for the time period February 19,
        4                     2016 through June 15, 2018, including all information contained in Outlook, Excel,
                              Word, Powerpoint and Access;
        5
                    2.       All data of the Debtors stored in OneDrive for the time period February 19, 2016
        6                    through June 15, 2018; and

        7           3.        All data of the Debtors stored in Quickbooks for the time period February 19, 2016
                              through June 15, 2018.
        8

        9

       10

       11
~
..J
..J
(I)
Ill    12
z
..,0
c:/d
..l
       13
:i:
Ill
N      14
0
z
<
I-
Cl)

i:2
       15
(I)
..l
::>
:i:
u      16
<
~


       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27
       28

            DOCS_LA:317364.3 32277/001
Case 1:18-bk-10098-MB   Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47   Desc
                         Main Document    Page 9 of 23




                          EXHIBIT B
        Case 1:18-bk-10098-MB                          Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47   Desc
                                                        Main Document    Page 10 of 23

Linda Cantor

From:                                          Linda Cantor
Sent:                                          Friday, October 12, 2018 1:09 PM
To:                                            Paul M. Brent
Subject:                                       Access to Quick Books and computer back-up

Importance:                                    High



Paul:

         Have you had any progress getting us the password and access to the computers? I wou ld rather not have to
file someth ing with the Court.



Linda Cantor
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277.6910 I Fax: 310.201.0760
lcantor@pszjlaw.com
vCa rd I Bio I Linkedln


  PACHULSKI
  -- --  - ---~- -

  ------
        STANG
   0     ZIEHL
  CJ - )oNis
Los Angeles   I San Francisco I Wilmington,   DE   I New York I Cost a Mesa




                                                                              1
         Case 1:18-bk-10098-MB                     Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47         Desc
                                                    Main Document    Page 11 of 23

Linda Cantor

From:                                       Linda Cantor
Sent:                                       Thursday, October 04, 2018 1:04 PM
To:                                         Paul M. Brent
Subject:                                    Penthouse

Importance:                                 High



Paul :

           Can you please call me at my office? The Trustee needs access to the Quick Book files as the 2017 tax returns
are delinq uent.



Linda Cantor
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277 .6910 I Fax: 310.201.0760
lca ntor@psz jlaw.com
vCard I Bio I Li nked ln


  PACHULSKI
   --~-------
  - - -STANG
       ----
   ('   ZIEHL
  CJ ·--fONES
Los Angeles   I San Francisco I Wilmington, DE I New York I Costa Mesa




                                                                         1
        Case 1:18-bk-10098-MB                     Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47      Desc
                                                   Main Document    Page 12 of 23

Linda Cantor

From:                                       Linda Cantor
Sent:                                       Wednesday, September 26, 2018 12:15 PM
To:                                         'Snb300@Aol.Com '
Subject:                                    RE: Penthouse - Fee Applications



Hello Paul.

        The Trustee is agreeable to providing you with an additional day extension to respond to our fee applications
through and including September 27, 2018. As you will be speaking with your client regarding the proposed hold backs,
we request that you also speak with them and provide us am answer regard ing the Trustee's re quest to back-up the
former debtors' Office 360 and obtain access to the former debtors' Quick Books. Thank you.

Regards,

Linda



Linda Cantor
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277.6910 I Fax: 310.201.0760
lcantor@pszjlaw.com
vCa rd I Bio I Linkedln


  PACHULSKI
     .   -  .
       STANG
  ------
  (J     --~~~-~
Los Angeles   I San Francisco I Wilmington, DE I New York I Costa Mesa


From: Snb300@Aol.Com [mailto :snb300@aol.com]
Sent: Wednesday, September 26, 2018 8:50 AM
To: Linda Cantor
Subject: Re: Penthouse - Fee Applications

g'd morning linda

would you please inquire of yo ur client as to whether he would consider granting an additional day
extension (through and including thursday the 27th).

much thanks

paul

Paul Brent
Steinberg , Nutter & Brent, Law Corp .
23801 Calabasas Road , #2031
                                                                         1
         Case 1:18-bk-10098-MB                         Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47                                            Desc
                                                        Main Document    Page 13 of 23
Calabasas, CA 91302
818.876.8535 (tel)
818.876.8536 (fax)


-----Original Message-----
From: Linda Cantor <lcantor@pszjlaw.com>
To: Paul M. Brent <snb300@aol.com>
Sent: Tue, Sep 25, 2018 12:18 pm
Subject: Penthouse - Fee Applications

Hi Paul.

         This e-mail wi ll confirm that the chapter 11 Trustee of Penthouse Globa l Media, Inc. and our firm, as his
counsel, have no objection to your filing a response to our fee applications through tomorrow, September 26, 2018 .

Regards,

Linda


Linda Cantor
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277.6910 I Fax: 310.201.0760
lcantor@psz jlaw.com
vCa rd I Bio I Linkedln


  PACHULSKI
  -- ---- ------

  -------
         STANG

   0--fb}~~
Los Angeles   I San Francisco I Wilmington,   DE   I New York I Costa Mesa



CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information If you are not the intended recipient of this e-mail message. you are hereby notified that any dissemination, d1stnbution or copying of this e-mail
message , and any attachments thereto is strictly prohibited. If you have received this e-mail message in error. please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Un1forrn Electro111c Transactions Act or the applicability of any other law of similar substance and effect. absent an express statement to tile
contrary here1nabove. this e-mail message. its contents. and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender Pachulski Stang Zichl & Jones LLP. any of its clients. or any other person or entity.




CONFIDENTIALITY
This e-mail message and any attachments thereto 1s intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
1nformahon. If you are not the intended rec1p1ent of this e-mail message you are hereby notified that any d issemination, distnbution or copying of this e-mail
message. and any attachments thereto is strictly proh1b1ted If you have received this e-mail message in error, please 11nmed1ately notify me by telephone and
permanently delete tile original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the appilcab11ity of any other Jaw of similar substance and effect. absent an express statement to the
contrary hereinabove this e-mail message, its contents and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender. Pachulski Stang Ziehl & Jones LLP any of its clients or any other person or entity.




                                                                                  2
        Case 1:18-bk-10098-MB                       Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47   Desc
                                                     Main Document    Page 14 of 23

Linda Cantor


From: Linda Cantor
Sent: Wednesday, August 22, 2018 1: 19 PM
To: 'Snb300@Aol.Com'
Cc: jason@markbryn.com; cbrandt@penthouse.com
Subject: RE: Humboldt Assignment (Penthouse)

Thank you Pa ul.

Also fo llowing up on the Quick Books password and updated data.



Linda Cantor
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277.6910 I Fax: 310.201.0760
lcantor@psz jlaw.com
vCard I Bio I Linkedln


  PACHULSKI
    --     -
       STANG
  ------
  0--f<j~~~
Los Angeles   I San Fra ncisco I Wilmi ngton, DE I New York I Cost a Mesa


From: Snb300@Aol.Com [mailto:snb300@aol.com]
Sent: Wednesday, August 22, 2018 1:17 PM
To: Linda Cantor
Cc: James Hunter; iason@markbryn.com; cbrandt@penthouse .com
Subject: Re: Humboldt Assignment (Penthouse)

Hi Linda

Thanks for your email.

I am seeking confirmation that new Humboldt accounts are set up and active (and my belief is that
they are and that I will have that confirmation later today or tomorrow).

Also I did review and make revisions to your draft email and am awaiting some final pieces of data to
insert prior to transmitting back to you. Again my belief is that I will have the final info later today or
tomorrow.

Paul Brent
Steinberg , Nutter & Brent, Law Corp.
23801 Calabasas Road , #2031
Calabasas, CA 91302
818.876.8535 (tel)
818.876.8536 (fax)
                                                                            1
        Case 1:18-bk-10098-MB          Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47                     Desc
                                        Main Document    Page 15 of 23

Linda Cantor

From:                              Linda Cantor
Sent:                              Monday, July 30, 2018 4:04 PM
To:                                Paul M. Brent
Cc:                                Linda Cantor
Subject:                           Penthouse information requests


Paul:

         As follows, I've compiled a list of the specific information that has been requested by the Trustee and his
professionals to date. This may not be an exclusive list and the Trustee reserves rights to request additional
information pursuant to the terms of the Asset Purchase Agreement as well as through 2004 examinations or otherwise
in connection with litigation.



Requests from Province:

1. Office 365 data - this is the Microsoft Office suite of programs including Outlook (emails) and Excel, Word,
PowerPoint, Access (database), etc.


2. OneDrive - (Microsoft's equivalent of DropBox) allows each Office365 user to store data files online.

3. Ouickbooks - the latest copy of the Debtor's QuickBooks data files for the five "operational" entities (i.e. Penthouse
Global Broadcasting, Digital, Licensing, Media and Publishing, Inc. The Debtor is supposed to have updated through
June 15th and perhaps added some entries up to June 30th. We understand that the buyers started a new set of books for
Newco; we are looking for the Debtors' Quick Books data files. (Although Province has a copy of the QuickBook files
from June I Ith, Province hasn't been able to access those files due to a password issue.) As we are requesting the
updated files, it may be simpler to get a password with the new files rather than getting the password for the June 11th
files.

Items needed for Avoidance Action Analysis:


1. Fraudulent Transfers: Please provide any information or documents available related to any potential 548 claim loan
transfers.

2. Paid Avoidance Period Detail: Detailed payment information -- which checks/wires/EFTs paid which invoices, with the
vendor number, check number, check issue date, invoice number, invoice date, invoice due date and or terms days,
invoice amount, and amount paid -- for payments that cleared the banks during the 90-day period. Excel format
preferred.

3. Paid Historical Period Detail: The same detailed payment information for the 24 months prior to the start of the
Preference Period start date (the Historical period). We need these payment data to evaluate Ordinary Course defenses.

4. Avoidance Period Bank Statements and Check Clearing Dates: We need bank statement copies for all accounts
issuing vendor payments for the preference period months. Often AP system data does not capture actual check bank
clearing dates and will need bank documents to fill in those dates. If the bank statements provide only summaries of
check clearings, we will need an individual check register breakdown.

                                                            1
         Case 1:18-bk-10098-MB                     Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47             Desc
                                                    Main Document    Page 16 of 23
5. Unpaid Invoice Detail: We need information -- invoice number, vendor number, invoice date, invoice due date, and
invoice amount -- for al l unpaid invoices as of the Filing date. Typica lly an AP aging report as of that date has what we
need. If there were pre-petition invoices, paid post-petition, we ask those be marked and identified w ith the court
autho rity to wh ich they were paid. Ex) critical vendor, 503(b)(9), etc. Again, Excel is preferred.

6. Vendor Contacts : Vendor numbers, names, and mailing addresses for all vendors receiving payments during the 90-
day period.

7. Multiple Debtor Entities: If t he severa l debtors were not substantive ly consolidated for our purposes, we' ll need the
means to id entify which debtor entity made each transfer, and which de btor entity incurred each invoice. See sample
spreads heet layout.

8. Check/ Invoice Copies: Access to check images or ca nceled checks, remittance advice if ava ila ble, and copies of
invoices . We may not need this information up front for t he initial analysis but may need in t he future on a case by case
basis.

Data Needed to Reconcile A/Ps and A/Rs:

1. A schedule of cash receipts rece ived from all customers fo r the period ending after the sale closing {6/ 15/ 18) w hich
indicates w hat peri od th e payments relate to. We w ill need copies of the invo ices that relate to the cash
receipts. Renee has sent over the li sting of all cash receipts the est ate received after June 15, 2018 to Wendy Nit z. We
will need the accounts receivable listings updated which should include an accounts receivable detail ledger so t hat we
trace the cash receipts into t he accounts receivab le ledgers tha t you received and fo r t he cash receipts the estate has
received as well,. In add ition to that, we will need any supporting documents for any adj ustments other than cash
re ceipts that reduce the accounts receivable bal ances as of June 15, 2018.

If a customer pays a subseq uent invoice and has not pa id a past invoice due as of June 15, 2018, we will need an
explanation.



I will also se nd you a form of data schedule sent to me by ASK this morning, so you can see t he leve l of detail as to the
avoidance action matters.



Linda Cantor
Pachulski Sta ng Ziehl & Jo nes LL P
Tel: 310.277.6910 I Fax: 310.201 .0760
lea ntor@psz jlaw .com
vCard I Bio I Linkedln


  PACHULSKI
  - ~-   - - -- -
       STANG
  ,r' . ·- ZI~H_f:-
  U           JONES

Los Angeles   I San Francisco I Wi lmington, DE I New York I Cost a Mesa




                                                                           2
           Case 1:18-bk-10098-MB                        Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47       Desc
                                                         Main Document    Page 17 of 23

Linda Cantor

From:                                           Linda Cantor
Sent:                                           Monday, July 16, 2018 4:39 PM
To:                                             Paul M. Brent
Cc:                                             Jason Fischer Uason@markbryn.com); mark@markbryn.com
Subject:                                        Penthouse - Non-Disclosure Agreement// Addendum to APA
Attachments:                                    DOCS_LA-# 315685-vl-Addendum_to_APA.doc; DOCS_LA-#315632-v2-
                                                Penthouse_World_Media_NDA.DOC



Hi Paul.

         I'm following up on the two draft documents I sent you last week to address the employee inform ation,
attorney/cl ient privilege and customer personal information . Please let me know if you have any questions or
comments on these forms, as I wo uld like to resolve these matters so that we can comp lete the computer back-up
process. Thank you.

Regards,

Linda

Linda Cantor
Pachulski St ang Ziehl & Jones LLP
Tel: 310.277 .6910 I Fax: 310 .201.0760
lea ntor@pszj law .com
vCard I Bio I Linkedln


  PACHULSKI
  -- - -- - ---- --
  -------
            STANG
      ('      ZIEHL
  (J - }61'fEs
Los Angeles   I San Francisco I Wil mington,   DE   I New York I Costa Mesa




                                                                              1
        Case 1:18-bk-10098-MB            Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47                    Desc
                                          Main Document    Page 18 of 23

Linda Cantor




From : Linda Cantor
Sent: Tuesday, June 12, 2018 10:15 AM
To: 'Mark Bryn'
Cc: mw@weissandspees.com
Subject: RE: Unscheduled IT capture after hours

Mark:

         The Tru stee wants the process to take place immediately as it may ta ke 8-10 hours and requ ire severa l days
to perform for this portion. The Trustee will also need to copy ORCA files which will take many hours and may not be
able to be accomplished in fu ll before the closing. The purpose of doing this after hours is to not disrupt operations- as
well as because that is when the IT person retained by the estate is available.

         Please let me know if the compa ny plans to coopera te. As Michael wel l knows, the Trustee controls the
debtors and their premises and does not require approva l to copy data. The company and Kelly have ge nera lly been
cooperative w ith the Trustee since his appo intment and I have not complained to the court when contracts were not
timely uploaded because of concerns about competito rs see ing other parties' contract terms, even though the court
admonished me for it at the last hearing. I am available for a ca ll with you both if you want to discuss.




Linda Cantor
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277 .6910 I Fax: 310.201.0760
lea ntor@pszjlaw.com
vCa rd I Bio I Linkedln


  PACHULSKI
   - - - -~- - - - - - -

  ------
          STANG

  0 --fk}1t




                                                             1
        Case 1:18-bk-10098-MB                   Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47                                      Desc
                                                 Main Document    Page 19 of 23



                                       PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): CHAPTER 11 TRUSTEE’S MOTION FOR
PRODUCTION OF DOCUMENTS FROM WGCZ LTD., S.R.O. PURSUANT TO FED. R. BANKR. P. 2004 AND LBR
2004-1; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF LINDA F. CANTOR will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 18, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 18, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 18, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

PERSONAL DELIVERY                                    By Email:
Honorable Martin R. Barash                           Paul M. Brent, Esq. snb300@aol.com
United States Bankruptcy Court                       Counsel for WGCZ Ltd., S.R.O. - Mark Bryn mark@markbryn.com
Central District of California                       Penthouse World Media, LLC - Jason Fischer jason@fischerlawpl.com
21041 Burbank Boulevard, Suite 342                   Penthouse World Broadcasting, LLC - Jason Fischer jason@fischerlawpl.com
Woodland Hills, CA 91367                             Penthouse World Licensing, LLC - Jason Fischer jason@fischerlawpl.com
                                                     Penthouse World Digital, LLC - Jason Fischer jason@fischerlawpl.com
                                                     Penthouse World Publishing, LLC - Jason Fischer jason@fischerlawpl.com


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 18, 2018                                 Myra Kulick                                 /s/ Myra Kulick
 Date                         Printed Name                                                    Signature


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:312979.1 32277/001
        Case 1:18-bk-10098-MB                   Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47                                      Desc
                                                 Main Document    Page 20 of 23


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Keith Patrick Banner kbanner@greenbergglusker.com, sharper@greenbergglusker.com
   Ron Bender rb@lnbyb.com
   Stephen F Biegenzahn efile@sfblaw.com
   Paul M Brent snb300@aol.com
   Linda F Cantor lcantor@pszjlaw.com, lcantor@pszjlaw.com
   Carol Chow carol.chow@ffslaw.com
   Russell Clementson russell.clementson@usdoj.gov
   Joseph Corrigan Bankruptcy2@ironmountain.com
   Brian L Davidoff bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com
   James A Dumas jdumas@dumas-law.com, jdumas@ecf.inforuptcy.com
   Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
   Allan B Gelbard xxxesq@aol.com, Allan@GelbardLaw.com
   David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
    dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
   Mirco J Haag mhaag@buchalter.com, dcyrankowski@buchalter.com;docket@buchalter.com
   Mark S Horoupian mhoroupian@sulmeyerlaw.com,
    ppenn@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com;dperez@sulmeyerlaw.com;ppenn@ecf.inforuptcy.com
   Jeffrey L Kandel jkandel@pszjlaw.com
   John P Kreis jkreis@kreislaw.com, j.kreis@ca.rr.com
   Andrew B Levin alevin@wcghlaw.com,
    Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
   Peter W Lianides plianides@wcghlaw.com,
    pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
   David W. Meadows david@davidwmeadowslaw.com
   Krikor J Meshefejian kjm@lnbrb.com
   Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
   Iain A W Nasatir inasatir@pszjlaw.com, jwashington@pszjlaw.com
   Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
   S Margaux Ross margaux.ross@usdoj.gov
   Michael St James ecf@stjames-law.com
   Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
   Cathy Ta cathy.ta@bbklaw.com, paul.nordlund@bbklaw.com;sansanee.wells@bbklaw.com
   United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
   Michael H Weiss mw@weissandspees.com, lm@weissandspees.com
   Michael H Weiss lm@weissandspees.com, lm@weissandspees.com
   Marc J Winthrop mwinthrop@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com
   Christopher K.S. Wong christopher.wong@arentfox.com
   Beth Ann R Young bry@lnbyb.com

2. SERVED BY UNITED STATES MAIL:

Counsel for WGCZ Ltd., S.R.O.
Paul M. Brent, Esq.
Steinberg, Nutter & Brent Law Corporation
23801 Calabasas Road, #2031
Calabasas, CA 91302

Penthouse World Media, LLC
c/o Robert Seifert
2600 South Biscayne Boulevard, Suite 2680
Miami, FL 33131,

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:312979.1 32277/001
        Case 1:18-bk-10098-MB                   Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47                                      Desc
                                                 Main Document    Page 21 of 23


Penthouse World Media, LLC,
c/o Jason Fischer, Esq.
Fischer Law, P.L.
2600 South Biscayne Boulevard, Suite 2600
Miami, FL 33131

Penthouse World Broadcasting, LLC
c/o Robert Seifert
2600 South Biscayne Boulevard, Suite 2680
Miami, FL 33131,

Penthouse World Broadcasting, LLC
c/o Jason Fischer, Esq.
Fischer Law, P.L.
2600 South Biscayne Boulevard, Suite 2600
Miami, FL 33131

Penthouse World Licensing, LLC
c/o Robert Seifert
2600 South Biscayne Boulevard, Suite 2680
Miami, FL 33131,

Penthouse World Licensing, LLC
c/o Jason Fischer, Esq.
Fischer Law, P.L.
2600 South Biscayne Boulevard, Suite 2600
Miami, FL 33131

Penthouse World Digital, LLC
c/o Robert Seifert
2600 South Biscayne Boulevard, Suite 2680
Miami, FL 33131,

Penthouse World Digital, LLC
c/o Jason Fischer, Esq.
Fischer Law, P.L.
2600 South Biscayne Boulevard, Suite 2600
Miami, FL 33131

Penthouse World Publishing, LLC
c/o Robert Seifert
2600 South Biscayne Boulevard, Suite 2680
Miami, FL 33131,

Penthouse World Publishing, LLC
c/o Jason Fischer, Esq.
Fischer Law, P.L.
2600 South Biscayne Boulevard, Suite 2600
Miami, FL 33131


See attached service list




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:312979.1 32277/001
Case 1:18-bk-10098-MB          Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47       Desc
                                Main Document    Page 22 of 23


                               In re Penthouse Global Media, Inc.
                             Chapter 11 Case No. 1:18-bk-10098-MB
                                        2002 Service List

SERVED BY UNITED STATES MAIL:

Debtor
Penthouse Global Media, Inc.                     Allan B. Gelbard
8944 Mason Ave.                                  Attorney at Law
Chatsworth, CA 91311                             15760 Ventura Boulevard
                                                 Suite 801
Counsel for Debtor                               Encino, CA 91436
Michael H. Weiss, Esq.
WEISS & SPEES LLP                                Kelly Holland
6310 San Vicente Boulevard, Suite 401            10945 Old Santa
Los Angeles, CA 90048                            Susana Pass Rd.
                                                 Chatsworth, California 91311
Trustee
David Keith Gottlieb, Managing Member            Robert W. Campbell
D. Gottlieb & Associates, LLC                    Penthouse Global Media, Inc.
17000 Ventura Blvd., Suite 300                   8944 Mason Ave.
Encino, California, 91403                        Chatsworth, CA 91311

Office of U.S. Trustee                           Miller Law Group
Margaux S. Ross                                  Representative: Walter M. Stella
915 Wilshire Blvd. , Suite 1850                  111 Sutter Street
Los Angeles, CA 90017                            San Francisco, CA 94104

Counsel for The Official Committee of            Mark A. Mintz
Unsecured Creditors                              Attorney at Law
c/o Hamid R. Rafatjoo                            JONES WALKER
Raines Feldman LLP                               201 St. Charles Avenue
1800 Avenue of the Stars, 12th Floor             New Orleans, LA 70170-5100
Los Angeles, California 90067
                                                 John D. Kirkendoll
DVD Factory Inc.                                 Founder/CEO
Representative: Steve Kalson                     Kirkendoll Management, LLC
7230 Coldwater Canyon Ave.                       201 St Charles Ave., Suite 3915
North Hollywood, CA 91605                        New Orleans, LA 70170

LSC Communications US, LLC / Creel               Howard J. Steinberg (CA SBN 89291)
Printing.                                        GREENBERG TRAURIG, LLP
Representative: Dan Pevonk                       1840 Century Park East, Suite 1900
4101 Winfield Rd.                                Los Angeles, CA 90067
Warrenville, IL 60555
                                                 Joseph E Bain
Palm Coast Data                                  Jones Walker LLP
Representative: Neil Gordon                      811 Main St., Ste 2900
11 Commerce Blvd.                                Houston, TX 77002
Palm Coast, FL 32164



DOCS_LA:316866.2 32277/001
Case 1:18-bk-10098-MB        Doc 709 Filed 10/18/18 Entered 10/18/18 20:00:47   Desc
                              Main Document    Page 23 of 23



Timothy Driver
433 North Camden, Suite 970
Beverly Hills, CA 90210

Aram Ordubegian (SBN 185142)
Robert M. Hirsh (pro hac vice application
to be submitted
ARENT FOX LLP
555 West Fifth Street 48th Fl
Los Angeles, CA 90013-1065

John D. Kirkendoll
Founder/CEO
Kirkendoll Management, LLC
201 St Charles Ave., Suite 3915
New Orleans, LA 70170




DOCS_LA:316866.2 32277/001
